278 S.C. 411 (1982)
297 S.E.2d 423
Mary Ann NEVILLE, Appellant,
v.
Rufus Lester NEVILLE, M.D., Respondent.
Supreme Court of South Carolina.
November 23, 1982.

ORDER
Nov. 23, 1982.
This appeal is from an order denying modification of pendente lite relief issued after a divorce was decreed but before all matters pertaining to alimony, property settlement, and attorney's fees had been decided.
We are of the opinion that the interests of justice will be served best if appeals from pendente lite orders are held in abeyance until the final order is entered in the family court.
It is therefore ordered that this appeal be held in abeyance until entry of the final order in the family court.
Let this order be published with the opinions of the Supreme Court.